Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 1 of 21 Page ID #916




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS
(a.k.a. CRISTIAN NOEL IGLESIAS),

                       Plaintiff,                        Case No. 19-cv-00415-RJN

       v.                                                Judge Nancy J. Rosenstengel

IAN CONNORS, et al.,

                       Defendants.

                      PLAINTIFF’S MOTION AND MEMORANDUM
                     IN SUPPORT OF A PRELIMINARY INJUNCTION

       Plaintiff Cristina Nichole Iglesias is a transgender woman in the custody of the Federal

Bureau of Prisons (“BOP”) at Federal Correctional Institution-Fort Dix (“Fort Dix”), a men’s

prison. Her life is at risk. She moves for a preliminary injunction to address Defendants’ failures

to provide adequate care for gender dysphoria—a serious medical condition—and to protect her

from mental anguish, sexual assault, and physical violence. Defendants continue to deny Plaintiff

medically necessary treatment, including gender confirmation surgery (“GCS”), permanent hair

removal, and transfer to a female facility. She has also been repeatedly raped and assaulted at Fort

Dix, as at previous facilities, and is under continuous and serious threats to her life and safety.

Because of the violence she experiences as a woman in a men’s facility, she is now isolated in

protective custody as her only means of survival. In past weeks, Ms. Iglesias has again considered

life-threatening self-harm. In the absence of preliminary relief, she will suffer irreparable harm.

                                    STATEMENT OF FACTS

I.     Procedural Status

       Ms. Iglesias filed a pro se complaint in April 2019 seeking injunctive relief and damages.

(ECF No. 1). On July 14, 2019, the Court’s Initial Screening Order permitted Plaintiff to proceed



                                                 1
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 2 of 21 Page ID #917




on claims against certain Defendants. (ECF No. 40). On February 20, 2020, Plaintiff was appointed

counsel. Id. On September 8, 2020, Plaintiff filed her First Amended Complaint (“FAC”) (ECF

No. 52), limiting her claim to injunctive relief. On October 29, 2020, this Court entered a screening

order allowing the FAC to move forward but dismissing the BOP without prejudice. (ECF No.

70). On November 9, 2020, Plaintiff moved for reconsideration to restore the BOP as a defendant.

(ECF No. 74). On February 24, 2021, Plaintiff sought leave to file a seconded amended complaint

with the BOP as a defendant. (ECF No. 85).1 All parties currently agree that the BOP should be a

party. (ECF Nos. 76 & 89).

II.    Plaintiff’s History of Gender Dysphoria

       Ms. Iglesias is a transgender woman—an individual whose female gender identity differs

from the male sex assigned to her at birth. Declaration of Dr. Randi Ettner (“Ettner Decl.”) at ¶ 77;

Declaration of Cristina Nichole Iglesias (“Iglesias Decl.”) at ¶ 3. She was aware of her female

identity from a very young age and understood that her body and sex assigned at birth did not

match her true identity. Iglesias Decl. at ¶¶ 2−3. At age twelve, Ms. Iglesias expressed to her

mother a desire for GCS so she could live as a girl. Id. at ¶ 3. After withdrawing from school in

tenth grade, Ms. Iglesias began to socially transition by wearing stereotypically feminine hairstyles

and clothing and by taking hormonal birth control to develop breasts. Id. at ¶ 4.

       Ms. Iglesias entered BOP custody in 1994. Id. at ¶ 6. In or around 1994, Ms. Iglesias was

diagnosed with gender identity disorder by BOP psychologist Dr. Brian Gray. Id. at ¶ 7. In 2015,



1
  Plaintiff has supported this motion with the evidence available to her. She and her counsel have
attempted to get copies of her medical records from BOP since Plaintiff was appointed
representation, to no avail. Plaintiff’s counsel requested assistance in obtaining those records from
counsel for Defendants as early as November 2020 and served discovery on Defendants in
December 2020, but Defendants have refused to respond at this time. Counsel also filed a Freedom
of Information Act request on January 4, 2021 but has received no response. Ms. Iglesias also
requested her BOP Central Office medical records but has not received a response or the records.

                                                 2
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 3 of 21 Page ID #918




BOP updated Ms. Iglesias’s diagnosis to gender dysphoria to reflect changes in the Diagnostic and

Statistical Manual Version 5 (“DSM-5”), published in 2013. Id.

III.   Standards of Care for the Treatment of Gender Dysphoria

       Gender dysphoria is a serious condition that is characterized by a marked incongruence

between the sex assigned at birth and a person’s gender identity, strong cross-gender identification,

and clinically significant distress or impairment of functioning. Ettner Decl. at ¶ 21. The condition

is recognized by the American Psychiatric Association and listed in the DSM-5 and the World

Health Organization’s International Classification of Diseases-10. Id. at ¶¶ 19−20. Like many

medical conditions, gender dysphoria can be ameliorated or cured through treatment. Id. at ¶ 26.

       The World Professional Association for Transgender Health (“WPATH”), the leading

authority on transgender healthcare, publishes internationally accepted Standards of Care (“SOC”)

for treating gender dysphoria. Id. The current SOC, published in 2011, are the prevailing standard

of care for medical professionals treating gender dysphoria. Id.; see De’lonta v. Johnson, 708 F.

3d 520, 522−23 (4th Cir. 2013); Hicklin v. Precynthe, No. 4:16-cv-01357-NCC, 2018 WL 806764,

at *3 (E.D. Mo. May 22, 2018); Norsworthy v. Beard, 87 F. Supp. 3d 1164, 1186 (N.D. Cal. 2015);

Soneeya v. Spencer, 851 F. Supp. 2d 228, 231 (D. Mass. 2012).

       The WPATH SOC set forth individualized and patient-centric medical treatment options

for gender dysphoria. Ettner Decl. at ¶¶ 27, 31−34. In addition to living in accordance with the

person’s gender identity, treatment may include hormone therapy, surgery to change primary

and/or secondary characteristics, and psychotherapy. Id. at ¶ 27. The SOC “explain that some

individuals are unable to obtain relief from gender dysphoria without surgical intervention, and

describe sex-reassignment surgery . . . as ‘essential and medically necessary’ for this group of




                                                 3
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 4 of 21 Page ID #919




patients.” Norsworthy, 87 F. Supp. 3d at 1186 (quoting WPATH SOC at 36); Ettner Decl. at ¶ 44.

The WPATH SOC apply to both incarcerated and non-incarcerated people. Ettner Decl. at ¶ 28.

IV.    Defendants’ Inadequate Treatment of Plaintiff’s Gender Dysphoria and Refusal to
       Transfer Her to a Female Facility

       Ms. Iglesias requested hormone therapy from BOP medical staff in 2011 but was denied

that treatment until 2015. Iglesias Decl. at ¶ 8. Since 2016, Ms. Iglesias has made requests for GCS

to treat her gender dysphoria to BOP staff, Dr. Randall Pass, the United States Penitentiary at

Marion (“USP-Marion”) clinical team, and L.J.W. Hollingsworth, the former USP-Marion

warden. Id. at ¶ 14. Dr. Pass, USP-Marion’s clinical director, confirmed that Ms. Iglesias met the

WPATH criteria for, and should receive, GCS. Id. at ¶ 15.

       In November 2019, Ms. Iglesias was transferred from USP-Marion to Federal Medical

Center-Lexington (“FMC-Lexington”). Id. at ¶ 18. Ms. Iglesias was told that she was being

transferred there to receive GCS. Id. However, she was told after she arrived that no surgeons in

Kentucky performed the GCS she required. Id. At a December 18, 2019 consultation with nurse

practitioner Tammy Thomas at the University of Kentucky HealthCare’s Endocrinology

Department, Ms. Thomas evaluated Ms. Iglesias and concluded that she met the WPATH

standards for GCS and should receive GCS. Id. at ¶ 20.

       Ms. Iglesias formally appealed several denials she received for GCS. Id. at ¶¶ 16, 19. In

January 2018, she appealed Warden Hollingsworth’s and the Regional Director’s denials of her

request for GCS to the Central Office Administrative Remedies Division (“COARD”). Id. at ¶ 16.

On March 2, 2018, Defendant Connors—National Inmate Appeals Administrator, Office of the

General Counsel for BOP—acknowledged receipt by BOP’s Transgender Clinical Care Team

(“TCCT”) of her request for GCS and indicated that he would defer to TCCT to make a decision,

which Ms. Iglesias never received. Id. In December 2019, Ms. Iglesias again appealed her GCS



                                                 4
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 5 of 21 Page ID #920




denial to the COARD. Id. at ¶ 19. Defendant Connors issued BOP’s response to this appeal, which

stated that Ms. Iglesias could not have GCS because she did not meet the requirements to be

transferred to a female facility and her hormone levels “have not been maximized or stabilized.”

Id. at ¶ 21.

        Ms. Iglesias also requires permanent hair removal as part of treatment for gender dysphoria.

Id. at ¶ 22. This request was denied by Warden Hollingsworth and BOP’s regional director. Id. at

¶ 23. Ms. Iglesias appealed the denial in March 2018. Id. Her appeal was denied on the grounds

that she had not reported major emotional or environmental problems during her last visit with

psychological services and that no provider recommended hair removal. Id.

        Lastly, Ms. Iglesias has repeatedly requested transfer to a female facility for her safety and

as part of treatment for gender dysphoria. Id. at ¶ 24. In November 2016, Ms. Iglesias requested a

transfer by writing then-Attorney General Loretta Lynch. Id. at ¶ 25. Her request was forwarded

to the warden at Federal Correctional Complex-Butner. Id. In December 2016, she received

notification that her transfer request was “under review as part of an ongoing process.” Id. at ¶ 26.

On May 31, 2017, Ms. Iglesias appealed the BOP Regional Director’s denial of her request for

transfer to a women’s facility. Id. at ¶ 27. She explained that she required transfer for her safety

and health. Id. In July 2017, Defendant Connors notified her that her appeal was denied, in part

because it was repetitive of earlier appeals. Id. at ¶ 28. In March 2020, Defendant Connors again

denied Ms. Iglesias’s transfer request, stating that “surgery is created after real world experience

in your preferred gender.” Id. Later that month, Ms. Iglesias applied for transfer to the women’s

facility at FMC-Lexington by sending a request to the warden of that facility. Id. at ¶ 30. Moreover,

since May 2018, placements of transgender prisoners have been based at least initially on a




                                                  5
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 6 of 21 Page ID #921




person’s sex assigned at birth, such that any contrary placement based on gender identity “would

be appropriate only in rare cases.” See BOP Change Notice No. 5200.04 CN-1.2

         Inadequate treatment exacerbates the symptoms related to gender dysphoria and puts the

patient at a greater risk of self-harm. Ettner Decl. at ¶¶ 70, 72−73. Some individuals who do who

not receive adequate medical care for their gender dysphoria become so desperate for treatment

that they attempt life-threatening self-surgery. Id. at ¶ 70. Ms. Iglesias has engaged in self-

treatment by attempting to remove her testicles and penis. Iglesias Decl. at ¶ 11. Ms. Iglesias was

diagnosed with gender identity disorder in 1994 while in BOP custody; gender dysphoria is a

condition that intensifies with age, causing her increasingly greater distress. Id.; Ettner Decl. at ¶

71. Overall, Ms. Iglesias’s gender dysphoria treatment “appears to fall far outside of what is

recommended by the SOC.” Ettner Decl. at ¶ 80.

V.       Defendant’s Failure to Protect Plaintiff from Physical and Sexual Violence

         Since entering BOP custody in 1994, Ms. Iglesias has been housed in male prisons. Iglesias

Decl. at ¶ 6. Throughout her time in BOP custody, Ms. Iglesias has been subjected to extensive

sexual abuse, physical abuse, and harassment by BOP staff and other prisoners. Id. at ¶¶ 31−44.

Prisoners frequently expose themselves to her, grope her, and demean her in other ways, including

demanding to see her breasts. Id. at ¶ 36. Ms. Iglesias has reported numerous instances of abuse

and harassment in 2001, 2013, 2015, 2016, 2017, 2019, and 2020. (See Ex. 8, June 16, 2017 BOP

Psych. Services Report at 1; Ex. 9, Nov.22, 2019 BOP Health Services Report at 3-4; Ex.10, Feb.

25, 2020 Client Medical Record at 9); Iglesias Decl. at ¶ 34.

         In January 2020, Ms. Iglesias was held hostage by her male FMC-Lexington cellmate

because he did not want to be housed with a transgender woman, until prison staff used force to



2
    https://www.bop.gov/policy/progstat/5200-04-cn-1.pdf.

                                                  6
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 7 of 21 Page ID #922




remove him. Iglesias Decl. at ¶ 39. When Ms. Iglesias refused to allow a different male prisoner

at FMC-Lexington to prostitute her, he placed a “hit” on her, offering $500 to another inmate for

the chance to be alone with her and hurt her. Id. at ¶ 41. BOP staff entered a separation order

between the prisoner and Ms. Iglesias, but her safety remained at serious risk as a transgender

woman in a facility where this prisoner and other men are housed. Id.

       Because of the threats she faced at FMC-Lexington, Ms. Iglesias was transferred to Fort

Dix on December 14, 2021. Id. at ¶ 44. She was first housed in Unit 5703 as part of the COVID-

19 quarantine process but was moved in or around mid-February 2021 to Unit 5702, which is a

general-population unit with capacity for three hundred prisoners. Id. at ¶¶ 45, 46. The unit has

multiple floors with stairways connecting each floor, and each floor has an open floorplan with

two-person bunk beds spaced throughout the floor. Id. at ¶ 46.

       After entering Unit 5702, a male inmate, Osvaldo Rosa, approached Ms. Iglesias because

she is a transgender woman and began to threaten her with harm if she did not engage in sex and

pay him money. Id. at ¶¶ 47−55, 64−66. Mr. Rosa was a leader of an active gang at Fort Dix called

the Ñetas. Id. at ¶ 47. He and another Ñetas leader, “Mejía,” both demanded sex and money from

Ms. Iglesias. Id. at ¶¶ 47, 51−53. In general, Ms. Iglesias is extremely vulnerable while housed

with male prisoners because she is a woman with feminine characteristics, such as breasts, which

make her a target for rape and forced prostitution. Id. at ¶¶ 31, 40, 46; Ettner Decl. at ¶¶ 66, 82.

       Threats to Ms. Iglesias’s life and safety intensified in February and March 2021. Iglesias

Decl. at ¶¶ 47−48. Mr. Rosa threatened her with homemade knives to demonstrate the seriousness

of his threats. Id. at ¶¶ 49, 51. He demanded that she pay him through a cell-phone application and

call her friends and family to collect money to send to him. Id. at ¶¶ 49−51. To date, Mr. Rosa has

extorted Ms. Iglesias for approximately $8,000. Id. at ¶ 50.




                                                  7
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 8 of 21 Page ID #923




        Mr. Rosa and Mejía repeatedly raped Ms. Iglesias and forced her to show her breasts to

other prisoners. Id. at ¶¶ 51−53. Mr. Rosa forced her to perform oral sex on him on four occasions.

Id. at ¶ 51. On the last occasion, Mr. Rosa held her at knife point. Id. Mejía raped Ms. Iglesias by

forcing her to engage in anal sex. Id. at ¶ 52. Ms. Iglesias was also forced to show her breasts to

other prisoners. Id. at ¶ 53. Ms. Iglesias was scared to file an internal grievance about the extortion

and physical and sexual violence because Fort Dix is an open facility, making it impossible for her

to avoid contact with male prisoners, including Mr. Rosa, Mejía, and other Ñetas members. Id. at

¶ 54. Ms. Iglesias also feared retaliation from staff. Id.

        On or about March 4, 2021, Mr. Rosa told Ms. Iglesias that she would be killed if she did

not pay him $2,000. Id. at ¶ 55. She then filed an online complaint with the United States

Department of Justice Sexual Abuse Reporting System, requested protective custody (“PC”), and

filed PREA complaints against Mr. Rosa and Mejía, detailing the extortion and physical and sexual

violence. Id. ¶ at 57. She spoke to Lieutenant Morales, a Unit 5702 supervisor, about the PREA

complaints, and medical staff gave her HIV-prophylaxis medication. Id.

        On or about March 5, 2021, Ms. Iglesias was moved to Unit 5751, a three-story unit in

which each prisoner is in a cell accessible to all others through the stairwells. Id. at ¶ 59. She feared

for her life in this unit because there were Ñetas members in the unit who could communicate by

cell phone with Mr. Rosa. Id. On March 5, 2021, Ms. Iglesias was moved to PC, where she remains.

Id. at ¶ 63. Soon thereafter, Mr. Rosa was also placed in PC, where he continued to harass Ms.

Iglesias. Id. at ¶ 64. He repeatedly shouted threats to her, told other prisoners that she was a snitch,

and disclosed contact information for her friends and family members. Id. Though Mr. Rosa was

released from prison on March 17, 2021, Ms. Iglesias continues to live in constant fear for her life

because she remains in a male prison with prisoners who have threatened and assaulted her, such




                                                   8
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 9 of 21 Page ID #924




as Mejía. Id. at ¶¶ 66−68. Due to the trauma she experiences from being denied necessary medical

care and kept in BOP male facilities, Ms. Iglesias suffers from anxiety, panic attacks, sleeplessness,

and loss of appetite. Id. at ¶ 68. She must talk herself out of committing self-harm or ending her

life every day. Id.

                                      LEGAL STANDARD

        A plaintiff seeking a preliminary injunction must establish that (1) her claim has “some

likelihood” of succeeding on the merits; (2) traditional legal remedies are inadequate; and (3) she

will suffer “irreparable harm” without such relief. Harlan v. Scholz, 866 F.3d 754, 758 (7th Cir.

2017). If the plaintiff meets this burden, the court then weighs “the harm the plaintiff will suffer

without an injunction against the harm defendant will suffer with one” and considers whether an

injunction is in the “public interest.” Id.; see also Ty, Inc. v. Jones Grp. Inc., 237 F.3d 891, 895

(7th Cir. 2001).

        Under the Prison Litigation Reform Act (“PLRA”), a preliminary injunction must be

“narrowly drawn, extend no further than necessary to correct the harm[,] . . . and be the least

intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). Plaintiff seeks that

Defendants cease their policies and practices that expose her to ongoing violence and abuse in

men’s facilities and that they provide her with medically necessary care to treat her gender

dysphoria. Insofar as it may require affirmative acts by Defendants, the preliminary injunction is

mandatory. See Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997).


                                           ARGUMENT

        Plaintiff’s current situation satisfies the necessary elements for preliminary injunctive

relief. First, Plaintiff has a strong likelihood of success on the merits of her constitutional claims

challenging Defendants’ continued violation of her Eighth and Fifth Amendment rights. Second,



                                                  9
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 10 of 21 Page ID #925




there is no adequate remedy at law; an injunction from this Court is necessary to prevent ongoing

harm. Third, unless this Court provides injunctive relief, Plaintiff will continue to suffer irreparable

physical and psychological harm. Finally, the balance of harms and public interest both compel an

injunction. At this stage, only this Court can ensure that Plaintiff is provided safe and appropriate

treatment, including transfer to a women’s facility.

I.      Plaintiff Has a Substantial Likelihood of Success on the Merits of Her Claims.

        To establish the first element, Plaintiff need only establish “any likelihood of success—in

other words, a greater than negligible chance of winning.” AM General Corp. v. DaimlerChrysler

Corp., 311 F.3d 796, 804 (7th Cir. 2002). Here, Plaintiff easily satisfies this “low threshold” with

respect to each of her three constitutional claims. Whitaker ex rel. Whitaker v. Kenosha Unified

Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1046 (7th Cir. 2017).

        A. Defendants Are Deliberately Indifferent in Denying Plaintiff Medically Necessary
           Care for Gender Dysphoria, Including Social Transition.

        Plaintiff has a strong likelihood of success on the merits of her claim that Defendants deny

her medically necessary care in violation of the Eighth Amendment. Deliberate indifference to a

prisoner’s “serious medical needs” is unconstitutional because “it constitutes the unnecessary and

wanton infliction of pain.” Helling v. McKinney, 509 U.S. 25, 32 (1993) (quoting Estelle v.

Gamble, 429 U.S. 97, 104 (1976)). Federal courts have consistently held that a prison’s failure to

provide adequate treatment for gender dysphoria is deliberate indifference sufficient to justify

preliminary injunctive relief. See Monroe v. Baldwin, 424 F. Supp. 3d 526, 547 (S.D. Ill. 2019)

(granting a preliminary injunction ordering a prison system to, among other things, “develop a

policy to allow transgender inmates medically necessary social transition, including individualized

placement determinations”); Edmo v. Idaho Dep’t of Corr., 358 F. Supp. 3d 1103, 1129 (D. Idaho

2018) (granting a preliminary injunction ordering that a transgender prisoner be provided



                                                  10
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 11 of 21 Page ID #926




“adequate medical care, including gender confirmation surgery”); Hicklin v. Precynthe, No. 4:16-

cv-01357-NCC, 2018 WL 806764, at *15 (E.D. Mo. Feb. 9, 2018) (granting a preliminary

injunction ordering that a transgender prisoner be provided “care that her doctors deem to be

medically necessary treatment for her gender dysphoria, including . . . access to permanent body

hair removal”); Norsworthy v. Beard, 87 F. Supp. 3d 1164, 1195 (N.D. Cal. 2015) (granting a

preliminary injunction ordering that a transgender prisoner be provided “adequate medical care,

including sex reassignment surgery . . . as promptly as possible”); see also Edmo v. Corizon, Inc.,

935 F.3d 757, 792−94 (9th Cir. 2019) (upholding an injunction based on a deliberate-indifference

claim challenging the denial of GCS); De’lonta v. Johnson, 708 F.3d 520, 525−26 (4th Cir. 2013)

(reversing a district court’s dismissal of a transgender prisoner’s deliberate-indifference claim

challenging the denial of GCS).

       To succeed on a deliberate-indifference claim, a plaintiff must establish both objective and

subjective elements. See Greeno v. Daley, 414 F.3d 645, 652−53 (7th Cir. 2005). To satisfy the

objective element, a plaintiff must demonstrate that her medical condition is “objectively,

sufficiently serious.” Id. (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Defendants

diagnosed Plaintiff with gender identity disorder in or around 1994 and later updated the diagnosis

to gender dysphoria in 2015. Iglesias Decl. at ¶ 7. Since 1987, the Seventh Circuit has recognized

that gender dysphoria is a “serious medical need” in deliberate indifference inquiries. See, e.g.,

Meriwether v. Faulkner, 821 F.2d 408, 413 (7th Cir. 1987); see also Mitchell v. Kallas, 895 F.3d

492, 498 (7th Cir. 2018); Fields v. Smith, 653 F.3d 550, 555 (7th Cir. 2011).

       To satisfy the subjective element, a plaintiff must show that prison officials acted with a

“sufficiently culpable state of mind,” meaning they “knew of a substantial risk of harm to the

inmate and disregarded the risk.” Greeno, 414 F.3d at 653 (quoting Farmer, 511 U.S. at 834).




                                                11
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 12 of 21 Page ID #927




Defendants have long been aware of Plaintiff’s gender dysphoria diagnosis, but routinely and

deliberately disregard the substantial risk of harm to Plaintiff’s health caused by their denial of

Plaintiff’s medically necessary care for gender dysphoria, including permanent hair removal and

GCS. Iglesias Decl. at ¶¶ 12−23; see Fields v. Smith, 653 F.3d 550, 556 (7th Cir. 2011) (“Refusing

to provide effective treatment for a serious medical condition serves no valid penological purpose

and amounts to torture.”).

       Currently, Plaintiff’s treatment is further compromised by her placement in PC segregation,

where Defendants knowingly deny her even the ability to shave more than once per week; this

leaves her with facial hair that is “deeply disturbing” for her. Iglesias Decl. at ¶¶ 24−43, 63. Social

transition, which involves “grooming and otherwise outwardly presenting oneself through social

signifiers of gender consistent with one’s gender identity,” is medically necessary for gender

dysphoria treatment. Ettner Decl. at ¶ 36. Defendants’ refusal to allow Plaintiff to shave and

provide other medically necessary treatment for gender dysphoria “ignore[s] a request for medical

assistance” and thus supports an inference of deliberate indifference. Petties v. Carter, 836 F.3d

722, 729 (7th Cir. 2016).

       Left inadequately treated, Plaintiff’s gender dysphoria will worsen, with harmful and

potentially fatal consequences. Ettner Decl. at ¶ 72−75, 86. Because “[t]he Eighth Amendment

protects [prisoners] not only from deliberate indifference to [their] current serious health problems,

but also from deliberate indifference to conditions posing an unreasonable risk of serious damage

to future health,” this pattern of inadequate care underscores Defendants’ ongoing constitutional

harms. Board v. Farnham, 394 F.3d 469, 479 (7th Cir. 2005); see Monroe, 424 F. Supp. 3d at 545.




                                                  12
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 13 of 21 Page ID #928




       B. Defendants Unlawfully Discriminate on the Basis of Sex by Failing to House
          Plaintiff in a Women’s Facility.

       Plaintiff also has a strong likelihood of success on the merits of her equal-protection claim

under the Fifth Amendment. Defendants’ insistence on housing Plaintiff in a men’s facility

because she was assigned male at birth unlawfully discriminates against her based on her

transgender status and sex. This sex-based classification triggers intermediate scrutiny. See

Bostock v. Clayton Cty., Ga., 140 S. Ct. 1731, 1737 (2020) (finding that acts taken due to

transgender status are based on sex); Hampton v. Baldwin, No. 3:18-CV-550-NJR-RJD, 2018 WL

5830730, at *11 (S.D. Ill. Nov. 7, 2018) (applying intermediate scrutiny to a sex-based

classification when “inmates are, by default, placed in a facility based on their genitalia”). Federal

courts also recognize transgender people as a protected class under equal-protection analysis and

thus subject policies based on transgender status, such as Defendants’ prison-placement policy, to

heightened scrutiny. See, e.g., Ray v. McCloud, No. 2:18-CV-272, 2020 WL 8172750, at *8−9

(S.D. Ohio Dec. 16, 2020).

       Under intermediate scrutiny, Defendants must proffer an “exceedingly persuasive”

justification for their sex-based housing policies for transgender prisoners like Plaintiff. Whitaker

ex rel. Whitaker, 858 F.3d at 1050 (quoting United States v. Virginia, 518 U.S. 515, 533 (1996)).

However, “generalized concerns for prison security are insufficient to meet the ‘demanding’

burden placed on [Defendants] to justify sex-based classifications.” Doe v. Mass. Dep’t of Corr.,

No. 17-12255-RGS, 2018 WL 2994403, at *10 (D. Mass. June 14, 2018) (quoting Virginia, 518

U.S. at 531). Federal courts have therefore consistently declined to recognize that placing

transgender women in men’s prisons substantially furthers an important government interest. See

Tay v. Dennison, 457 F. Supp. 3d 657, 682 (S.D. Ill. 2020) (noting that assigning a transgender

woman to a women’s prison serves government interests in protecting her from sexual assault and



                                                 13
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 14 of 21 Page ID #929




harassment and in promoting her safety); Hampton, 2018 WL 5830730, at *12; Doe, 2018 WL

2994403, at *9.

       Separately, the rampant sexual harassment that Plaintiff experiences from prisoners and

staff in male prisons also violates the Fifth Amendment’s equal-protection guarantee. Plaintiff is

verbally harassed, threatened, and physically and sexually assaulted. Iglesias Decl. at ¶¶ 32−38,

42, 51−53. She is also frequently misgendered by other prisoners and prison staff. Id. at ¶ 43. This

conduct satisfies both elements of an equal-protection sexual-harassment claim. See Trautvetter v.

Quick, 916 F.2d 1140, 1149 (7th Cir. 1990). First, the frequent harassment Plaintiff endures based

on her gender identity is intentional and based on sex. Id. Second, such harassment is “sufficiently

severe and pervasive” as to be unconstitutional. Id. (internal quotation marks omitted); see Tay,

457 F. Supp. 3d at 682−84 (finding that a transgender woman’s equal-protection claim based on

verbal and physical harassment in a male prison was likely to succeed); Hampton, 2018 WL

5830730, at *12 (finding that a transgender woman’s equal-protection claim based on verbal

harassment in a male prison was likely to succeed).

       C. Defendants Subject Plaintiff to Cruel and Unusual Punishment by Failing to
          Protect Her, Placing Her at Serious Ongoing Risk of Bodily Harm.

       Plaintiff has a strong likelihood of success on the merits of her claim that Defendants are

failing to protect her from the constant risk of bodily harm, in violation of the Eighth Amendment.

“Prison officials have a duty under the Eighth Amendment ‘to protect prisoners from violence at

the hands of other prisoners,’ and, by extension, correctional officers.” Tay, 457 F. Supp. 3d at 684

(quoting Farmer, 511 U.S. at 833); see Hampton, 2018 WL 5830730, at *13. To succeed on a

failure-to-protect claim, a plaintiff must establish both objective and subjective elements.

       First, Plaintiff must show that she is objectively “incarcerated under conditions posing a

substantial risk of serious harm.” Farmer, 511 U.S. at 834. The conditions in which Defendants



                                                 14
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 15 of 21 Page ID #930




continue to hold Plaintiff plainly constitute “serious deprivations of basic human needs” and deny

her “the minimal civilized measure of life’s necessities,” thus creating an egregious risk to her

health and safety. McNeil v. Lane, 16 F.3d 123, 125 (7th Cir. 1993) (quoting Rhodes v. Chapman,

452 U.S. 337, 347 (1981)). While housed with male prisoners in male facilities, Plaintiff

continuously endures a range of targeted violence. She has been subjected to multiple instances of

rape and sexual assault by other prisoners. Iglesias Decl. at ¶¶ 34, 38, 51−52; see Brown v. Budz,

398 F.3d 904, 910 (7th Cir. 2005) (noting that physical assault by a fellow detainee “clearly

constitutes serious harm”). She has been forced to display her breasts to other prisoners, is sexually

harassed by prisoners and guards, and lives in constant fear for her life. Iglesias Decl. at ¶¶ 32, 35,

53, 68. A plaintiff can also “establish exposure to a significantly serious risk of harm by showing

that [s]he belongs to an identifiable group of prisoners who are frequently singled out for violent

attack by other inmates.” Farmer, 511 U.S. at 843 (internal quotation marks omitted). Transgender

women in men’s facilities are such a group, as Plaintiff’s own experience of violent attacks

substantiates. See Perkins v. Martin, No. 3:14-cv-00191-SMY-PMF, 2016 WL 3670564, at *3

(S.D. Ill. Jul. 11, 2016) (noting that “transgender prisoner[s] with feminine characteristics in male

prison[s]” are “more likely to be victimized”).

       Second, Plaintiff must show that Defendants acted with “deliberate indifference to that

risk, which requires a subjective inquiry into [their] state of mind.” Tay, 457 F. Supp. 3d at 684.

“[O]fficial[s] must both be aware of facts from which the inference could be drawn that a

substantial risk or serious harm exists, and [they] must also draw the inference.” Farmer, 511 U.S.

at 837. Such awareness may be demonstrated “by showing that [a prisoner] complained to prison

officials about a specific threat to h[er] safety,” McGill v. Duckworth, 944 F.2d 344, 349 (7th Cir.

1991), which Plaintiff has repeatedly done. See Iglesias Decl. at ¶¶ 24−43, 54−59. Defendants




                                                  15
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 16 of 21 Page ID #931




“disregard[ed] that risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at

847; see Tay, 457 F. Supp. 3d at 684−86 (finding that the subjective component of a failure-to-

protect claim was met in part by proof that defendants “kn[e]w that Plaintiff is a transgender

woman and is therefore particularly vulnerable in a men’s facility”); Hampton, 2018 WL 5830730,

at *13 (finding that the subjective component of a failure-to-protect claim was met by defendants’

knowledge of a transgender woman’s lawsuits, grievances, and PREA filings documenting her

sexual and physical abuse in men’s prisons).

       Federal courts consistently recognize that the subjective prong of a failure-to-protect claim

may be satisfied when prison officials know that a transgender woman is in a men’s prison. See

Doe v. District of Columbia, 215 F. Supp. 3d 62, 77 (D.D.C. 2016) (“[A] jury could infer that

[prison officials] knew Doe faced a substantial risk of rape . . . as a transgender woman.”); Stover

v. Corr. Corp. of Am., No. 1:12-cv-00393-EJL, 2015 WL 874288, at *9 (D. Idaho Feb. 27, 2015);

Lojan v. Crumbsie, No. 12-CV-0320 (LAP), 2013 WL 411356, at *4 (S.D.N.Y. Feb. 1, 2013); see

also Zollicoffer v. Livingston, 169 F. Supp. 3d 687, 691 (S.D. Tex. 2016) (noting that the

“vulnerability of transgender prisoners to sexual abuse is no secret”). Given Plaintiff’s history of

rape, sexual assault, and sexual harassment while housed in men’s facilities, “keeping her there

may be tantamount to confining her in a cell with a cobra,” thus putting her at risk of serious harm.

Tay, 457 F. Supp. 3d at 685; see Brown, 398 F.3d at 911.

II.    Plaintiff Has No Adequate Remedy at Law.

       Plaintiff has no adequate remedy at law. As this Court has recognized in another case

involving a transgender woman held in men’s prisons, “money will not make [the woman] whole

or protect her from physical and emotional abuse.” Tay, 457 F. Supp. 3d at 687−88; see Flower

Cab Co. v. Petitte, 685 F.2d 192, 195 (7th Cir. 1982) (noting that “quantification of injury is




                                                 16
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 17 of 21 Page ID #932




difficult and damages are . . . not an adequate remedy” in cases “involv[ing] prison conditions”).

The harms Plaintiff faces as a woman housed in a men’s facility who is denied the necessary

medical care she needs cannot be addressed by monetary damages. There is no adequate remedy

for “preventable life-long diminished well-being and life-functioning” when a transgender person

is denied the ability to socially transition, and “any award would be seriously deficient as compared

to the harm suffered.” Whitaker ex rel. Whitaker, 858 F.3d at 1046 (internal quotes omitted).

Indeed, Plaintiff’s complaint does not even seek money damages, only declaratory and injunctive

relief.

III.      Plaintiff Will Continue to Suffer Irreparable Harm Absent Injunctive Relief.

          Plaintiff’s suffering shows that she “will likely suffer irreparable harm” absent injunctive

relief. Id. at 1044. The ongoing deprivation of Plaintiff’s constitutional rights is an irreparable

harm. See Preston v. Thompson, 589 F.2d 300, 303 n.3 (7th Cir. 1978) (noting in a prison case that

“[t]he existence of a continuing constitutional violation constitutes proof of an irreparable harm”);

Tay, 457 F. Supp. 3d at 687 (“The ongoing deprivation of Plaintiff’s Eighth and Fourteenth

Amendment [equal-protection] rights . . . is an irreparable harm sufficient to warrant a preliminary

injunction.”).

          Without relief from this Court, Plaintiff will “suffer irreparable harm in the interim,”

Hampton, 2018 WL 5830730, at *9, that “cannot be prevented or fully rectified” by a final

judgment. Whitaker ex rel. Whitaker, 858 F.3d at 1045 (internal quotation marks omitted).

Plaintiff’s physical and mental health remain at risk given her inadequate medical care and her

exposure to violence from which BOP staff do not protect her. See Tay, 457 F. Supp. 3d at 687

(finding irreparable harm where a transgender woman in a men’s facility was “assaulted, harassed,

and threatened”); Monroe, 424 F. Supp. 3d at 545 (finding irreparable harm caused by “lack of




                                                  17
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 18 of 21 Page ID #933




proper treatment for gender dysphoria”); Hampton, 2018 WL 5830730, at *15 (finding irreparable

harm where a transgender woman in a men’s facility was assaulted and staff did not protect her).

IV.     The Balance of Harms and the Public Interest Require Injunctive Relief for Plaintiff.

        If Plaintiff makes the tripartite threshold showing, the Court next considers “the irreparable

harm the moving party will endure if the preliminary injunction is wrongfully denied versus the

irreparable harm to the nonmoving party if it is wrongfully granted” and “the effects, if any, that

the grant or denial of the preliminary injunction would have on nonparties (the ‘public interest’).”

Turnell v. CentiMark Corp., 796 F.3d 656, 662 (7th Cir. 2015). In this analysis, the Court “weighs

the balance of potential harms on a ‘sliding scale,’” such that “the more likely [the movant] is to

win, the less the balance of harms must weigh in h[er] favor” to warrant injunctive relief. Id.

        Here, the balance of party harms weighs strongly in favor of injunctive relief for Plaintiff.

Because Defendants continue to deny her adequate medical care, unlawfully house her in a men’s

facility, and fail to protect her from the constant risk of violence, Plaintiff remains at a significant

ongoing risk of harm. If this Court denies her relief, Plaintiff will continue to endure the mental

and physical harms of mistreated gender dysphoria, sexual harassment, physical assault, and sexual

assault in addition to the harms of continuing constitutional violations.

        In contrast, granting injunctive relief would visit only minimal costs on Defendant.

Prisoners in BOP custody are routinely transferred between facilities; Plaintiff herself has been

transferred within the past four months. Iglesias Decl. at ¶ 44. Moreover, if providing Plaintiff

adequate treatment for her gender dysphoria and protecting her from threats of violence constitute

costs to Defendants, Defendants already owe such duties of treatment and protection. See Farmer,

511 U.S. at 833−34 (noting that prison officials “have a duty . . . to protect prisoners from violence




                                                  18
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 19 of 21 Page ID #934




at the hands of other prisoners” and that “[b]eing violently assaulted in prison is simply not part of

the penalty that criminal offenders pay” (internal quotation marks omitted)).

       The public interest is also served by granting Plaintiff injunctive relief. Indeed, “the public

has the ‘highest’ interest in preventing the violation of a party's constitutional rights.” Monroe,

424 F. Supp. 3d at 546 (quoting United States v. Raines, 362 U.S. 17, 27 (1960)). In the prison

context, remedying a “continuing constitutional violation . . . certainly would serve the public

interest.” Preston, 589 F.2d at 303 n.3; see Flynn v. Doyle, 630 F. Supp. 2d 987, 993 (E.D. Wis.

2009). Specifically, “it is in the public interest to ensure that Plaintiff’s constitutional rights are

not violated by correctional officers.” Tay, 457 F. Supp. 3d at 689; see Hoskins v. Dilday, No. 16-

CR-334-MJR-SCW, 2017 WL 951410, at *7 (S.D. Ill. Mar. 10, 2017) (“[T]he public interest is

best served by ensuring that corrections officers obey the law.”).

       Federal courts generally do not interfere with prison administrative matters except when,

as here, constitutional concerns require such intervention. See Williams v. Lane, 851 F.2d 867, 871

(7th Cir. 1988) (noting that federal courts will intervene in prison administration “to remedy

unjustified violations of those rights retained by prisoners”). Here, the public interest weighs

heavily in favor of an injunction to protect Plaintiff’s constitutional rights. See Tay, 457 F. Supp.

3d at 679 (noting that “courts usually hesitate to interfere” with inter-prison transfers unless “an

inmate’s constitutional rights are at issue”); Hampton, 2018 WL 5830730, at *16 (same).

V.     Plaintiff’s Requested Relief Complies with the PLRA.

       Pursuant to the PLRA, Plaintiff has exhausted all available administrative remedies to

challenge Defendants’ unconstitutional conduct, including filing complaints with BOP’s Northeast

Regional Office and the Department of Justice, filing PREA complaints, and complaining to prison

officials. Iglesias Decl. at ¶¶ 13−21, 23−35, 54−59; 42 U.S.C. § 1997e(a). These remedies have




                                                  19
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 20 of 21 Page ID #935




been unsuccessful. See Dole v. Chandler, 438 F.3d 804, 813 (7th Cir. 2006) (finding exhaustion

when a prisoner “took all steps necessary to exhaust one line of administrative review, and did not

receive instructions on how to proceed once his attempts at review were foiled”); Lewis v.

Washington, 300 F.3d 829, 833 (7th Cir. 2002) (holding that administrative remedies are exhausted

“when prison officials fail to respond to inmate grievances”); Walker v. Sheahan, 526 F.3d 973,

979 (7th Cir. 2000) (finding exhaustion when a prisoner “submit[ted] a grievance but received no

ruling”).

       Here, Plaintiff has waited and received no meaningful response to her emergency

grievances that sufficiently “asserted [Defendants’] shortcomings in the form of denying her

adequate and appropriate . . . health treatment and placing her in a men’s prison despite being a

female.” Hampton, 2018 WL 5830730, at *9. This lack of response—in addition to Defendants’

ongoing lack of response to years of complaints about the mistreatment of Plaintiff and her gender

dysphoria—is sufficient to demonstrate exhaustion under the PLRA. See Godfrey v. Harrington,

13-cv-0280-NJR-DGW, 2015 WL 1228829, at *7 (S.D. Ill. Mar. 16, 2015) (noting that, in

emergency situations, waiting sixteen days with no response to a grievance “may be sufficient to

exhaust, particularly when the inmate is in imminent danger of harm”).

                                         CONCLUSION

       For the foregoing reasons, the Court should enter a preliminary injunction enjoining

Defendants to (i) provide Plaintiff with the medically necessary healthcare she needs, including

permanent hair removal and gender confirmation surgery; (ii) house Plaintiff at an institution

consistent with her gender identity; and (iii) protect Plaintiff from the known and serious risks of

harm she continues to face while housed in a men’s prison.




                                                20
Case 3:19-cv-00415-NJR Document 93 Filed 04/06/21 Page 21 of 21 Page ID #936




Dated: April 6, 2021                          Respectfully submitted,

                                              /s/ John A. Knight_______________
Angela M. Povolish                            John A. Knight
FEIRICH MAGER GREEN RYAN                      ROGER BALDWIN FOUNDATION OF
2001 West Main Street                         ACLU, INC.
P.O. Box 1570                                 150 N. Michigan, Suite 600
Carbondale, IL 62903                          Chicago, IL 60601
(618) 529-3000                                (312) 201-9740 x335
apovolish@fmgr.com                            jknight@aclu-il.org

Taylor Brown                                  Attorneys for Plaintiff
AMERICAN CIVIL LIBERTIES UNION                Cristina Nichole Iglesias
125 Broad Street
New York, NY 10004
(212) 519-7887
tbrown@aclu.org

Kevin Warner
Frank Battaglia
Katherine D. Hundt
Courtney Block
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, IL 60601
(312) 558-5600
kwarner@winston.com
fbattaglia@winston.com
khundt@winston.com
cblock@winston.com




                                     21
